DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
	Regarding claim 1 the closest found prior art Tokushima (EP 2 843 826 A1) teaches  a power conversion controller mounted on a train configured to receive alternating-current power (see 2 fig.4, see para 0013, 0021) from an overhead wire supplied with the alternating-current power  (see 2 fig.4, see para 0023-0024) , and controlling a power converter performing power conversion on the alternating-current power input from the overhead wire  (see 10 fig.4, see para  0022-0025), the power converter configured to consume active current corresponding to an active current command value and phase advance reactive current corresponding to a reactive current command value  (see 2, 10 fig.4, see para 0025-0026), on the basis of the active current command value and the reactive current command value input from the power conversion controller  (see 2, 10 fig.4, see para 0025-0032),, the power conversion controller comprising: an active current command value generator configured to generate an active current command initial value in accordance with active power to be supplied from the power converter to a load  (see 20 fig.4, see para 0032-0033); an active current command limiter receiving the active current command initial value as an input, limiting a maximum value of the active current command initial value with a predetermined active current upper limit value (see 20 fig.4, see para 0040).
	Tokushima  doesn’t expressly teach  outputting the value as the active current command value; an overhead wire voltage detector configured to detect overhead -wire voltage serving as voltage input from the overhead wire; an alternating-current voltage control circuit configured to calculate a reactive 
	Hence claim 1 is deemed allowable.
	Regarding claim 2 the closest found prior art Tokushima (EP 2 843 826 A1) teaches a power conversion controller mounted on a train configured to receive alternating-current power from an overhead wire supplied with the alternating-current power (see 2, 12 fig.4, see para 0021-0023), and controlling a power converter performing power conversion on the alternating-current power input from the overhead wire (see 10 fig.4, see para 0021-0023), the power converter configured to consume active current corresponding to an active current command value and phase advance reactive current (see 2, 10 fig.4, see para 0025-0026), on the basis of the active S current command value and the reactive current command value input from the power conversion controller (see 20 fig.4, see para 0032-0033);, the power conversion controller comprising: an active current command value generator configured to generate the active current command value in accordance with active power to be supplied from the power converter to a load (see 20 fig.4, see para 0032-0033); 
	Tokushima  doesn’t expressly teach   an overhead wire voltage detector configured to detect overhead wire voltage serving as voltage input from the overhead wire; an alternating-current voltage control circuit configured to calculate a reactive current command initial value serving as an initial value of the reactive current command value to cause an overhead wire voltage detection is value to follow a voltage command value, on the basis of a difference between the voltage command value serving as a target value of the overhead wire voltage and the overhead wire voltage detection value serving as the overhead wire voltage detected with the overhead wire voltage detector; an adjustment value calculator configured to calculate a reactive current command adjustment value which is a value of percentage corresponding to the active current command value in the reactive current command initial value; a filter processing unit receiving the active current command value as an input, and letting a low-band frequency pass through; an upper limit value setting unit receiving the active current command value output from the filter processing unit as an input, and calculating a reactive current upper limit value such that a composite value of the active current command value and the reactive current upper limit value is equal to or smaller than an input current maximum value serving as a maximum value of an input current of the power converter; and a reactive current command limiter configured to output the reactive current command adjustment value as the reactive current command value when the reactive current command adjustment value is equal to or smaller than the reactive current upper limit value, 
	Hence claim 2 is deemed allowable.
	Claim 3 depends on allowable claim 2, hence claim 3 is also deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AQEEL H BUKHARI/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836